IN THE UNITED STATES COURT OF APPEALS

                                        FOR THE FIFTH CIRCUIT
                                       ________________________

                                             No. 97-30850
                                           Summary Calendar
                                       ________________________

BETTY P. McCLENDON,

                                                     Plaintiff-Appellant,

versus

RANDY SMITH; CLEO CRUTCHFIELD;
THE BOGALUSA HOUSING AUTHORITY,

                                                     Defendants-Appellees.

_________________________________________________________________________________

                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                                   (96-CV-4054-N)
________________________________________________________________________________

                                                 April 21, 1998

Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

         The appellant, Betty McClendon, a white female, appeals the district court’s entry of summary

judgment against her on her claims against her employer, the Bogalusa Housing Authority, Randy

Smith, a white male who is the director of the Housing Authority, and Cleo Crutchfield, an African-

American male who is the chairman of the Housing Authority. In her complaint, McClendon argues

that the defendants have engaged in a prolonged campaign to replace her with an African-American

employee. In support of her claim, McClendon has advanced the following arguments: 1) she claims

that since Smith became director, almost all personnel hired by the Housing Authority have been

African-American; 2) she claims that the defendants arranged for a resident of the Housing Authority

to attack her in her office; 3) she claims that Smith, in an attempt to frighten her into resigning, has

    *
      Pursuant to 5TH C IR . R. 47.5, the Court has determined that this opinion should not be published and is not
precedent except under the limited circumstances set forth in 5 TH CIR. R. 47.5.4.
ordered that a security door, apparently installed after the aforementioned assualt, be tied open; 4)

she claims that she has been ignored and denied the opportunity to do meaningful work because she

is white; and 5) she claims that she was denied the Civil Service position of “administrative secretary,”

a position that apparently has never existed at the Housing Authority, because she is white. Plaintiff

asserts four claims in her complaint: 1) a claim under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e, and 42 U.S.C. § 1983 based on the defendants’ alleged racial

discrimination; 2) a substantive due process claim under § 1983 based on the Housing Authority’s

alleged policy of “intimidation and social isolation”; 3) a claim for intentional infliction of emotional

distress under Louisiana law; and 4) a state law claim for retaliation for asserting a right secured by

Lousiana law. After a de novo review of the record, we affirm for essentially the same reasons set

forth by the district court in its Order and Reasons, dated July 31, 1997.

                                                                        AFFIRMED.




                                                   2